Citation Nr: 1740933	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  16-59 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to a disability rating in excess of 10 percent for unspecified gastritis (previously rated as probable gastroenteritis).

4.  Entitlement to a disability rating in excess of 60 percent for low back strain with degenerative changes and disc bulging at L4-L5 and L5-S1 (low back disability).

5.  Entitlement to an initial disability rating in excess of 10 percent for sciatic nerve radiculopathy of the right lower extremity.

6.  Entitlement to an initial disability rating in excess of 10 percent for sciatic nerve radiculopathy of the left lower extremity.  

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).
REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2014 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative, competent evidence does not demonstrate a current neck disability during the pendency of the appeal.  

2.  The probative, competent evidence does not demonstrate a current bilateral leg disability during the pendency of the appeal other than the service-connected sciatic nerve radiculopathy.

3.  Throughout the period on appeal, the Veteran's unspecified gastritis was not manifested by symptoms of diarrhea, constipation, or multiple small eroded or ulcerated areas; the record does not demonstrate gastrointestinal complaints during the period on appeal.

4.  Throughout the period on appeal, the Veteran's low back disability was manifested by forward flexion to, at worst, 20 degrees, and a combined range of motion of, at worst, 70 degrees, with complaints of pain; the evidence does not demonstrate ankylosis at any time during the period on appeal.  

5.  Throughout the period on appeal, the Veteran's sciatic radiculopathy of the bilateral lower extremities resulted in moderate impairment with moderate intermittent pain and paresthesias or dysesthesias.

6.  The probative, competent evidence demonstrates that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to service connection for a bilateral leg disability have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.

3.  The criteria for a disability rating in excess of 10 percent for unspecified gastritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 7399-7307, 7319, 7325 (2016).

4.  The criteria for a disability rating in excess of 60 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016)

5.  The criteria for a disability rating in excess of 10 percent for sciatic radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for a disability rating in excess of 10 percent for sciatic radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

7.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. 
§ 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran asserts that he has neck and bilateral leg disabilities related to service.

The Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where there is a current disability.  See 38 U.S.C.A. § 1131.  

Upon review, the Board finds that the evidence does not demonstrate that the Veteran has current diagnoses of a neck disability or of a bilateral leg disability other than the already service-connected sciatic radiculopathy of the bilateral lower extremities.  The only evidence to suggest the existence of these disabilities is the contention of the Veteran.  While VA treatment records reflect complaints of neck pain during the pendency of the appeal, the Board notes that pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  To the extent that the Veteran has contended that he has these disabilities, he has not shown that he has specialized training sufficient to diagnose or determine the etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  While the Veteran is competent to report pain, the diagnoses of disabilities causing pain are not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to whether disabilities exist is not competent medical evidence.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing current diagnoses, it is unnecessary to address the remaining elements of the claims for service connection.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and service connection for a neck disability and a bilateral leg disability is denied.  In reaching these conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Unspecified Gastritis

Prior to June 30, 2015, the Veteran's gastrointestinal disability was classified as probable gastroenteritis and was assigned a 10 percent disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7325, for chronic enteritis.  On and after June 30, 2015, the condition is classified as unspecified gastritis and assigned a 10 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7399-7307.  Diagnostic Code 7307 addresses hypertrophic gastritis.  The Board notes that when a particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely-related disability in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. §§ 4.20, 4.27 (2016).

Under Diagnostic Code 7325, symptoms are to be rated pursuant to the criteria for irritable colon syndrome, addressed in 38 C.F.R. § 4.114, Diagnostic Code 7319.  Diagnostic Code 7319 provides for a 10 percent disability rating for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress, and for a 30 percent rating for severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

Diagnostic Code 7307 provides for a 10 percent disability rating for chronic gastritis with small nodular lesions and symptoms, a 30 percent rating for chronic gastritis with multiple small eroded or ulcerated areas and symptoms, and a 60 percent rating for chronic gastritis with severe hemorrhages or large ulcerated or eroded areas.  

The Veteran underwent VA examination in connection with his claim in June 2015.  He reported that his stomach was irritated by NSAIDs and that he had recently begun taking ibuprofen again after a 20 year break.  The examiner noted that the Veteran was last seen by a gastrointestinal doctor two years ago and was diagnosed with gastritis.  The Veteran stated that he took over-the-counter antacids as needed and no other medication.  The Veteran had not required any hospitalizations, emergency care, surgical treatment, or continuous medications.  The examiner found no signs or symptoms, no bowel disturbance with abdominal distress, no weight loss, no malnutrition or serious complications, and no tumors or neoplasms.  The Veteran had no complaints upon examination, and the examiner noted that medical records as far back as 2012 showed no gastrointestinal complaints including indigestion, heartburn, nausea, abdominal pain, or other symptomatology.  

Upon review, the Board finds that a disability rating in excess of 10 percent for unspecified gastritis is not warranted at any time during the period on appeal.  In that regard, both the June 2015 VA examination and treatment records throughout the period on appeal do not demonstrate any complaints of gastrointestinal symptoms.  Accordingly, the Board cannot find that an increased rating is warranted under Diagnostic Codes 7307 or 7325, or under any other codes applying to the digestive system.  

Low Back Disability 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's low back disability is rated as 60 percent disabling throughout the period on appeal.  The Board notes that, as this rating was in effect for more than 20 years at the time the Veteran filed his increased rating claim, it is considered protected.  38 C.F.R. § 3.951 (2016).  The disability was initially rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295-5293 (1994), which is no longer in effect.  The Veteran's low back disability is now rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine.  As the Veteran filed his increased rating claim in July 2014, the Board will address only the rating criteria currently in effect.  

The regulations specify that disabilities of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (Spinal Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  When intervertebral disc syndrome (IVDS) is present, it is to be evaluated under the Spinal Formula unless it is more favorable to rate under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula).  Ratings under the Spinal Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

In this case, however, the Veteran could only be awarded a rating in excess of 60 percent under the Spinal Formula, which provides that a 100 percent rating may be assigned for unfavorable ankylosis of the entire spine.  The IVDS Formula provides for a maximum 60 percent rating.  

The Veteran underwent VA examination in connection with his claim in October 2014.  The examiner diagnosed low back strain with degenerative changes and disc bulging at L4-L5 and L5-S1 with IVDS.  The Veteran reported flare ups with weakness, spasms, burning, itching, and a pins and needles feeling.  Range of motion testing revealed forward flexion to 30 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees, all with painful motion, for a combined range of motion of 130 degrees.  There was no additional loss of motion on repetitive-use testing.  The examiner found that there was functional loss or impairment due to less movement than normal and pain on movement.  The examiner estimated that during flare ups or with repeated use over time, there would be an additional loss of motion of approximately 10 degrees in each plane, for a combined range of motion of 70 degrees.  There was no pain on palpation, and there was guarding but it did not result in an abnormal gait or spinal contour.  Muscle strength and reflex testing were normal.  All neurological tests, except for those related to the sciatic nerve and discussed below, were normal.  The examiner noted IVDS with no incapacitating episodes in the past 12 months.  The Veteran regularly used a cane.  The examiner opined that the Veteran's low back disability would affect his ability to work due to pain, stiffness, limited range of motion, and difficulty with heavy lifting, bending, prolonged walking, or climbing stairs, but that it would have no effect on sedentary activities of employment.  The Veteran's gait was within normal limits, and contributing factors of disability included pain, weakness, fatigability, and incoordination.  

VA treatment records and lay statements during the period on appeal reflect symptoms consistent with those noted above and complaints of pain.

Upon review, the Board finds that a disability rating in excess of 60 percent cannot be granted.  The evidence does not reflect unfavorable ankylosis of the entire spine at any point during the period on appeal.  As this is the only manner in which an higher rating could be granted, entitlement to a disability rating in excess of 60 percent for a low back disability must be denied.

The Board acknowledges that the Veteran reported the use of a cane due to his back disability.  Although the use of a cane is not contemplated under the rating criteria, the symptoms corrected or alleviated by the use of the cane are addressed, and the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using a cane and those symptoms are contemplated under the ratings criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  

Sciatic Radiculopathy

The Veteran's sciatic radiculopathy of the bilateral lower extremities is currently rated as 10 percent disabling per extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Diagnostic Code 8520 provides for a 10 percent disability rating for mild incomplete paralysis of the sciatic nerve, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis with the foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or lost.  

The Veteran's sciatic radiculopathy was noted upon VA back examination in October 2014.  The impairment of the nerve was noted to be of moderate severity with moderate intermittent pain and paresthesias or dysesthesias in the bilateral lower extremities, with no numbness or constant pain.  

The Veteran has reported that his radiculopathy makes his mobility very limited and painful, and that he is unable to stand for longer than a few minutes or walk without a limp. 

While the Board notes that moderate impairment of the sciatic nerve as noted upon VA examination in October 2014 would normally merit a 20 percent disability rating, in this case increased disability ratings cannot be granted.  In that regard, the Board notes that the 60 percent disability rating currently in effect for the Veteran's low back disability was granted under an older version of the rating criteria, as noted above, and encompasses sciatic symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1994) provides for a 60 percent disability rating for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy.  Accordingly, the Board finds that grant an increased disability rating for the Veteran's sciatic radiculopathy would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2016).  As such, a disability rating in excess of 10 percent per extremity for sciatic radiculopathy of the bilateral lower extremities must be denied.

With respect to each of the disabilities addressed above, the Board has considered the Veteran's assertions as to his symptomatology and the severity of his conditions, but, to the extent the Veteran believes that he is entitled to higher ratings than assigned herein, concludes that the findings during medical evaluation are more probative than his assertions to that effect.  Furthermore, the assertions of the Veteran regarding the severity of his disabilities are generally consistent with the findings during VA treatment, with the ratings currently assigned, and with the findings on VA examination.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and do not show limitation of function approximating the criteria for higher ratings.  

Neither the Veteran nor his representative has raised any other issues with respect to the increased ratings claims, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

The Veteran asserts that he is unable to work as a result of his service-connected disabilities, particularly due to his low back disability and radiculopathy.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Board notes that the Veteran meets the schedular requirements for a TDIU throughout the period on appeal.  38 C.F.R. § 4.16(a).

In determining whether a veteran is entitled to a TDIU, neither the veteran's non-service-connected disabilities nor age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The record reflects that the Veteran has three associate's degrees, in Wildlife Management, Forest Management, and Computer Repair.  For the majority of his career, he worked for the Georgia Department of Natural Resources raising trout and performing farm labor.  Later, he got a commercial driver's license and worked as a truck driver until 1999, when he reports that he stopped work due to back pain.  He last worked full time in July 1999, although he has obtained some seasonal employment since that time.  

Upon review, the Board finds that the evidence weighs in favor of a finding that the Veteran's service-connected disabilities render him incapable of maintaining gainful employment.  In that respect, in July 2016, the Veteran submitted a Vocational Employability Assessment from a Vocational Expert, S.H.  S.H. reviewed the claims file, conducted telephone interviews with the Veteran, and considered his symptoms, limitations, and the impact of his service-connected disabilities in light of his background.  S.H. conducted a thorough review of the symptoms of his service-connected disabilities.  She noted that, because of his back disability and radiculopathy, the Veteran could not bend to his toes, pick things up from the floor, sit for more than 20 to 30 minutes, or walk for more than approximately 30 minutes.  The Veteran reported that he could not stand stationary, and had to move around and change positions very frequently.  He further indicated that, because of pain, he had to take pain relievers and muscle relaxers which cause drowsiness and prevent him from driving.  S.H. stated that the Veteran would not be able to sit, stand, or walk for very long, and could not lift very much.  He could not bend or twist to the side, and if he knelt down he would not be able to get back up.  S.H. further reported that, in spite of the Veteran's good computer skills, he did not have the functional capacity to perform even sedentary work, which can generally be expected to requiring exerting force to 10 pounds and significant sitting with a certain amount of standing or walking of which the Veteran would not be capable.  Ultimately, S.H. opined that it was at least as likely as not that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  

While the October 2014 VA back examiner opined that the Veteran's back disability would not prevent sedentary employment, the Board finds the vocational assessment more probative as it takes into account the Veteran's educational and work history as well as his subjective statements about his functional capacity.  Accordingly, the Board finds entitlement to a TDIU is warranted.  




ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a bilateral leg disability is denied.

Entitlement to a disability rating in excess of 10 percent for unspecified gastritis is denied.

Entitlement to a disability rating in excess of 60 percent for a low back disability is denied.

Entitlement to a disability rating in excess of 10 percent for sciatic radiculopathy of the right lower extremity is denied.

Entitlement to a disability rating in excess of 10 percent for sciatic radiculopathy of the left lower extremity is denied. 

Entitlement to a TDIU is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


